Citation Nr: 1447911	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-46 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a right ankle sprain.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for residuals of a right ankle sprain.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

He appealed to the Board of Veterans Appeals' (Board/BVA) from a May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied his petition to reopen his previously-denied claims of entitlement to service connection for a right knee disorder, residuals of a right ankle sprain, and hypertension.  That decision also denied his claims for service connection for diabetes and a heart condition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for a heart condition and for residuals of a right ankle sprain are being REMANDED to the Agency of Original Jurisdiction (AOJ), rather than immediately decided, since they require further development.  However, the Board is going ahead and fully adjudicating the remaining claims.



FINDINGS OF FACT

1.  An unappealed September 2001 rating decision previously considered and denied service connection for residuals of a right ankle sprain and for a right knee disorder.

2.  Additional evidence since received, however, is not cumulative or redundant of evidence previously considered and relates to unestablished facts necessary to substantiate these claims.

3.  That unappealed September 2001 rating decision also denied service connection for hypertension.

4.  None of the additional evidence since received relates to an unestablished fact necessary to substantiate this claim.

5.  The evidence is at least in relative equipoise, meaning as probative for as against, concerning whether the Veteran's right knee disorder is the result of his military service.

6.  His Type II (adult-onset) Diabetes Mellitus did not originate during his service, manifest to a compensable degree within one year of his discharge from service, and is not otherwise shown to be the result of his service, including a consequence of exposure to herbicides.



CONCLUSIONS OF LAW

1.  The September 2001 rating decision that earlier considered and denied the claims of entitlement to service connection for a right knee disorder, residuals of a right ankle sprain, and hypertension is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen the claims of entitlement to service connection for a right knee disorder and for residuals of a right ankle sprain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  There is not, however, the required new and material evidence since that decision to also reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for his right knee disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  His Type II Diabetes Mellitus, however, was not incurred or aggravated during his service and may not be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined VA's obligations with respect to the duty to assist a Veteran with a claim, whether by obtaining necessary treatment or other records or having him undergo a VA examination for a medical nexus opinion when needed to assist in deciding a claim.  Id.  The Board finds that VA satisfied these obligations - at least as concerning the claims that are being decided rather than remanded for further development.

The record on appeal shows the Veteran was mailed a letter in October 2007 advising him of the evidence needed to show to substantiate his claims and apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also advised him of how VA determines a "downstream" disability rating and effective date once service connection is granted for a claimed disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  As well, the letter provided the required information concerning the type of evidence (new and material) needed to reopen the claims that had been previously considered, denied, and not appealed.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).  He therefore has received all required notice concerning his claims and in the preferred sequence, that is, before their initial adjudication in the May 2008 rating decision at issue in this appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).


The record on appeal also reflects that VA has made the required reasonable efforts to obtain or assist him in obtaining all potentially relevant records, including his service treatment records (STRs) and post-service VA and private medical records.

As well, he was provided a VA examination for his right knee disorder.  Id.  The examination was adequate because it was factually informed, medically competent, and responsive to his assertions regarding this claimed disability and its potential relationship with his military service.  38 C.F.R. § 4.2 (2014).

As for his claim for Type II Diabetes Mellitus, no similar examination or opinion is required because he does not claim that this disability began during his service and, as will be discussed in more detail below, the evidence does not tend to show that he was exposed to herbicides during his service to, in turn, warrant presuming this disease was incurred during his service.  In particular, the evidence does not show that he served in or visited the Republic of Vietnam during the Vietnam era or served elsewhere at a location where herbicides were used or sprayed.

Considering, then, all that has occurred in the processing of his claims (again, at least those that are being decided rather than remanded), no additional assistance or notification is required.

II. Legal Critera

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA version of the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, in order to prevail on the issue of service connection on the merits, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The disease entity for which service connection is sought must be chronic (meaning permanent) rather than merely acute and transitory (temporary) in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  For certain chronic diseases, per se, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. 
 Analysis

Claims to Reopen

With regards to the Veteran's petition to reopen his claims for a right knee disorder and for residuals of a right ankle injury (sprain), he originally filed his claims of entitlement to service connection for these conditions in November 1999.  In a September 2001 rating decision, these claims were denied because, although he did injure his right knee and right ankle during his service, the RO determined that these conditions had resolved by the time of his March 1962 separation examination and that he did not have any then currently diagnosed knee or ankle condition.  He did not appeal that decision so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The pertinent evidence of record at the time of that September 2001 rating decision included his STRs, which showed that he had:  (1) treatment for a right knee injury in December 1961; (2) recurrent right ankle sprain, which was also noted as "healed with conservative treatment" during his March 1962 separation examination; and (3) x-rays of his right knee and right ankle that were negative.  In addition, of record were VA medical treatment records from January 2001 to April 2001; private medical treatment records from May 1995 to October 1997 showing he had a right ankle fracture in March 1994 (so an intercurrent injury); and personal statements from him alleging that his claimed conditions were the result of his service, so service-connected disabilities.

The additional, pertinent, evidence that has been received since the September 2001 rating decision includes VA medical treatment records from January 2006 to October 2007 showing he has osteoarthritis of multiple joints, including in his right knee and right ankle; private medical treatment records from October 1997 to November 2007; the report of a March 2008 VA examination of his right knee listing a diagnosis of bilateral degenerative joint disease of the knees and ankles; a February 2009 private medical opinion letter from Dr. G.G. opining that the Veteran's right knee disorder was related to his service; and a July 2009 private medical opinion letter from Dr. J.Z. concurring with Dr. G.G.'s February 2009 opinion.

The VA and private medical records received since the September 2001 rating decision showing treatment of osteoarthritis of the knees and ankles, the March 2008 VA examination listing the diagnosis of bilateral degenerative joint disease (i.e., arthritis) of the knees and ankles, and the private medical opinions from Drs. G.G. and J.Z. are new and material to the claims.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the September 2001 decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a right knee disorder and for residuals of a right ankle sprain is warranted.

Regarding however the Veteran's claim for hypertension, he originally filed this other claim in July 2001, though it, too, was denied in the September 2001 rating decision.  The RO concluded there was no evidence supporting his claim that his then currently diagnosed hypertension was related to his service.  He did not appeal the decision also to the extent it denied this other claim.

The pertinent evidence of record at the time of the September 2001 rating decision included his STRs, which showed he had normal blood pressure readings at enlistment, during service, and at time of separation; personal statements from him contrarily alleging that he had hypertension while in service; and VA and private medical treatment records showing he since had received a diagnosis of hypertension.

But unlike the claims concerning his right knee and right ankle, none of the additional evidence received since the September 2001 rating decision is new and material to his claim for hypertension.  This additional evidence includes VA medical treatment records from January 2006 to October 2007 and private medical treatment records from October 1997 to November 2007, which show he receives ongoing treatment for his hypertension.  But this evidence is cumulative or redundant of that considered previously (since the RO already conceded he had hypertension even when denying this claim in September 2001) and therefore is not new, much less also material to the claim since it additionally does not relate or attribute his hypertension to his military service, either by showing it incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or dates back to his service.  38 C.F.R. § 3.156(a); Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Medical records merely describing the Veteran's current condition (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to issue of service connection and thus are insufficient to reopen a claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).  Accordingly, this claim for hypertension cannot be reopened.

Service Connection

Right Knee Disorder

Not only is the Board reopening the Veteran's claim for service connection for a right knee disorder, but the Board also finds that service connection for this claimed disability is warranted because there is the required attribution of it to his service.

His STRs show he injured this knee in December 1961 in a fall.  X-rays were negative, however.  His service ended in May 1962.

Post-service VA and private medical treatment records reveal he now has degenerative joint disease in this knee (to reiterate, meaning arthritis).

He had a VA examination in March 2008 for a medical nexus opinion concerning whether his right knee disorder was the result of his injury in service.  The VA examiner, however, concluded that the degenerative joint disease of this knee was not caused by or secondary to military service, including not related to any injury treated while in service.  So the VA examiner disassociated the current disability from that trauma in service.  In explanation, he pointed out the Veteran was not diagnosed with any chronic or recurrent joint problem while in service.  As well, he observed that the December 1961 X-rays of the Veteran's adjacent right ankle were negative and concluded that his advanced age and excessive weight gain after service were the contributing factors to the degenerative joint disease in his right knee.

As support for his claim, and to refute this VA examiner's unfavorable opinion, the Veteran submitted the February and July 2009 private medical opinion letters from his treating physicians.  In the February 2009 private medical opinion letter, Dr. G.G. noted the Veteran's history of injuring his right knee in service and his continued problems with this knee ever since.  He explained that the Veteran had developed severe degenerative joint disease of this knee and resultantly had ultimately undergone a total arthroplasty of this knee (right knee replacement).  Dr. G.G. concluded the injury the Veteran had sustained in service may well have increased his likelihood or even contributed to the severity of the degenerative joint disease of this knee.  As further support for this claim, in his July 2009 private medical opinion letter Dr. J.Z. indicated he agreed with Dr. G.G.'s assessment that the Veteran's right knee pathology comes from an old injury during his military service.

As the evidence for and against this claim is in relative equipoise, this reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for this right knee disorder (namely, for this degenerative joint disease, i.e., arthritis) is granted.


Type II (Adult-Onset) Diabetes Mellitus

Like his right knee disorder, the Veteran also attributes his diabetes to his service, albeit to other trauma - namely, his alleged exposure to herbicides (Agent Orange) while stationed in Germany.

For purposes of establishing entitlement to service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975 (Vietnam era), shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002) 38 C.F.R. §§ 3.307(a), 3.309(e).

The Veteran never had service in nor does he allege he ever had any contact with the Republic of Vietnam during his service (which, incidentally, and in any event, for the most part was not during the Vietnam era).  Moreover, there equally is no suggestion of exposure to Agent Orange elsewhere, including while stationed in Germany.  He therefore is not entitled to the presumption that his diabetes is a result or consequence of said exposure.

Nevertheless, even if, as here, a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated that the principles set forth in Combee, which, instead, in actuality concerned claimed exposure to radiation, nonetheless are equally applicable in cases involving claimed Agent Orange exposure to establish direct causation.

Consider also however that, ultimately, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

With this in mind, the Veteran's STRs show no complaints of symptoms suggestive of, treatment for, or a diagnosis of diabetes.  And, to reiterate, he does not contend that his diabetes started during his service or that he had symptoms of this disease during his service, and there is no medical evidence of record tending to show that his diabetes incepted during his service or even, for that matter, within a year of his discharge from service - so by May 1963 - to otherwise warrant presuming it was incurred during his service under the alternative presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).  

Rather, the first treatment reports of record showing a diagnosis of diabetes (specifically, of the Type II variant) were in January 2006, so almost 44 years after his discharge from service.  He has not identified or submitted any other evidence indicating his diabetes is the result of his service to, in turn, otherwise warrant the granting of service connection under the alternative provisions of § 3.303(d).

The Board therefore concludes that the evidence weighs against his claim of entitlement to service connection for diabetes.  As explained, although the evidence confirms he has this disease, there is no probative evidence supporting the notion this disease initially manifested during his service, within a year of his discharge, or that it is otherwise related or attributable to his service, including especially exposure to herbicides (the dioxin in Agent Orange) either in Vietnam or elsewhere, especially during his time in Germany.  Accordingly, the preponderance of the evidence is against this claim.  As there is not an approximate balance of evidence for versus against this claim, the "benefit-of-the-doubt" rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

The petition to reopen the claim of entitlement to service connection for a right knee disorder is granted, as is service connection for this disability.

The petition to reopen the claim of entitlement to service connection for residuals of a right ankle sprain also is granted, but subject to the further development of this claim on remand.

The petition to reopen the claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for diabetes, including as due to herbicide exposure, also is denied.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than fully deciding, the claim for residuals of a right ankle sprain, it is necessary to ensure this claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2014).  The remaining claim for a heart condition also requires further development before being decided on appeal.

Concerning the claim for residuals of a right ankle sprain, as already alluded to, the March 2008 VA examiner diagnosed bilateral degenerative joint disease of the ankles.  However, the examiner did not provide any opinion regarding the etiology of this diagnosed condition - especially in terms of the likelihood the arthritis affecting the Veteran's right ankle, in particular, is the result of his injury (sprain) in service.  Therefore, an addendum opinion is needed concerning this before deciding this claim.

As for the additionally-claimed heart condition, it was noted in the Veteran's STRs that he was treated for complaints of chest pain in June 1959.  His post-service VA and private medical treatment records reveal he has atrial fibrillation and hypertensive cardiovascular disease (though the Board earlier determined in this decision that the hypertension is not the result of his service).  The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has the claimed disability, or persistent or recurrent symptoms of the disability; the information or evidence indicates the disability or symptoms may be associated with his service; but the file does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Board must also obtain a medical nexus opinion concerning this claim for hypertension.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since December 2009 and his private medical treatment records from Good Shepard Medical Center dated since May 2005 and from Dr. J.Z. since November 2007.

2.  After receipt of all additional records, return the claims folder to the March 2008 VA joints examiner.  If this examiner is no longer available, then another examiner should be asked to review the claims folder and provide the requested opinion. 

The designee is asked to indicate whether it is as likely as not (50 percent or greater probability) that the degenerative joint disease affecting the Veteran's right ankle, in particular, incepted during his military service from May 1959 to May 1962, manifested within a year of his discharge, so meaning by May 1963, or is otherwise related to any in-service disease, event, or injury.  In providing this needed opinion, the examiner must be mindful of the STRs dated in December 1961 and April 1962 showing the Veteran was treated for recurrent right ankle sprain; but also the report of his May 1962 separation examination noting his right ankle sprain had resolved with conservative treatment; and the report of his March 2008 VA examination since diagnosing degenerative joint disease of this ankle.  In other words, the Board needs to know whether this is post-traumatic arthritis, and particularly the result of the documented injury in service or, instead, due to something else (simple aging or whatever) that has nothing to do with the Veteran's service.

The examiner must provide a comprehensive report of his findings, including complete rationales for all opinions expressed and conclusions reached, preferably citing the objective medical findings leading to the conclusions.

3.  Also schedule the Veteran a VA examination for a medical nexus opinion concerning the etiology of his additionally-claimed heart condition (atrial fibrillation, so aside from the hypertensive cardiovascular disease since his claim for hypertension already has been considered and denied).  All necessary diagnostic testing and evaluation should be performed and the claims file reviewed.  


In particular, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current heart condition incepted during the Veteran's military service from May 1959 to May 1962, manifested within a year of his discharge, so by May 1963, or is otherwise related to any in-service disease, event, or injury.

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must also note in his or her report that a review of the claims file was done and must discuss pertinent evidence in the claims file. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation of why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for more information or other procurable data or that he or she has exhausted the limits of current medical knowledge or there are multiple possible etiologies, with none more prevalent than another, or whatever may be the reason.  In other words, merely saying he or she cannot respond will not suffice.

4.  Review these opinions to ensure they provide the necessary responses.  If they do not, obtain all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).


5.  Then readjudicate these remaining claims for service connection for residuals of a right ankle sprain and for a heart condition in light of this and all other additional evidence..  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and, after they have had opportunity to respond to it, return these claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


